Donahue, J.
The most important question presented by the record in this case is the question of the constitutionality of Section 4729, General Code, as amended 104 Ohio Laws, 136.
It is contended that members of a county board of education are county officers, and come within *425the provision of Section 1 of Article X of the Constitution, which requires the general assembly to provide, by law, for the election of such county and township officers as may be necessary.
While the statute designates them as county boards of education, yet their authority extends only over the territory included within the limits of a county school district. Section 4684, General Code, provides that each county, exclusive of the territory embraced in any city school district and the territory in any village school district exempted from the supervision of the county board of education by the provisions of Sections 4688 and 4688-1, and territory detached for school purposes, and including the territory attached to it for school purposes, shall constitute a county school district; and that in each case where any village or rural school district is situated in more than one county such district shall become a part of the county school district in which the greatest part of the territory of such village or rural district is situated.
This court in the case of The State, ex rel. Pogue, Pros. Atty., v. Groom, 91 Ohio St., 1, said, at page 9:
“The character of a public office is determined by the nature of the public service to be performed in connection with the territorial limits of the authority to act in an official capacity.”
A consideration both of the nature of the public service to be performed by a county board of education, and the territorial limits of its authority to act in an official capacity, leads to the inevitable conclusion that members of this board are not *426county officers within the meaning of Section 1 of Article X of the Constitution:
1. The nature of their service is not such as the county performs in the discharge of its usual political or governmental functions. The Constitution of Ohio, as amended September 3, 1912, (Section 3, Article VI), authorizes the general assembly to provide by law for the organization, administration and control of the public school system of the state supported by public funds. This does not require that the school system of the state shall be organized, administered or controlled along the lines or within the territorial limits of the political subdivisions of the state. These may be used as a convenience in the establishment of school districts throughout the state, or they may be totally disregarded, but whether the lines of the political subdivisions are, or are not, coextensive with the school district, the administration and control of schools is not vested in the officers of that political subdivision but in a board of education for each school district.
Such boards are agencies of the state for the organization, administration and control of the public school system of the state, separate and apart from the usual political and governmental functions of other subdivisions of the state. The fact that certain officers of other subdivisions may be delegated some duties or authority in relation thereto does not change the status or destroy the separate identity of the school district.
This court in the case of Mills v. City Board of Elections et al., 54 Ohio St., 631, affirmed the judg*427tnent of the circuit court of Franklin county (9 C. G, 134) holding that “the act of April 24, 1894, conferring upon women the right to vote and be voted for at any election held for the purpose of choosing any school director, member of the board of education or school council under the general or special laws of the state is valid, it being within the power to provide for the establishment and maintenance of common schools which the constitution confers upon the general assembly, and not within the limitation contained in section one of article five.”
' If the contention of plaintiff in error were sustained, it necessarily follows that the judgment of this court affirming the judgment of the circuit court in the case just cited would have to be overruled; for if the members of a county board of education are county officers within the meaning of Section 1 of Article X of the Constitution of- Ohio, then, by the same course of reasoning, the members of a board of education of a township school district, as they existed at that time, were township officers within the meaning of the same constitutional provision. Evidently this court reached a different conclusion in the above case, otherwise the judgment of the circuit court would not have been affirmed.
If there were any doubt about the correctness of the ruling of this court in the case of Mills v. City Board of Elections et al., supra, that doubt is entirely removed by the amendment to the constitution of September 3, 1912, which amendment supplements Sections 1 and 2 of Article VI. There is now no *428other possible construction of these sections than that given them by this court in the case of Mills v. City Board of Elections et al., supra, in so far as they affected the decision in that case.
That judgment of the circuit court was affirmed, without report, upon the authority of State, ex rel., v. City of Cincinnati, 19 Ohio, 178. In that case this court expressly recognized the distinction between a member of the board of education of a township school district and a township officer. In the opinion by Hitchcock, C. J., at page 197, it is said: “Now a school director, although in some respects a public officer, is not even a township officer. He is merely the officer of a school district— a political organization unknown to the constitution — a mere creature of legislative enactment.”
It would appear from these decisions that the question whether or not a member of a board of education is a township, county, or municipal officer is no longer an open one in this state.
2. The territorial limits of a county school district are not identical with those of the county. It is true, however, that in some instances they are identical, but that is merely accidental, and not because the statute creating a county school district requires that they shall be the same in any case. The fact, however, that they may not be the same in any one case, is sufficient to show that they are not identical. If a county school district in any one county may include territory in an adjacent county, attached for school purposes, and exclude from its limits territory within its own county, detached for school purposes, or constituting a city or village *429school district, then it follows that county school' districts are not necessarily coextensive with county lines; although it may happen in many cases that they are the same today, but different tomorrow.
It would therefore appear that not only the “nature of the public service to be performed” but also the “territorial limits of the authority to act in an official capacity” clearly distinguish members of county boards of education from county officers.
It is further insisted that this act offends against Section 26 of Article II of the Constitution. Undoubtedly this is a law of a general nature; but it is equally clear that it has a uniform operation throughout the state, for “it operates upon every person brought within the relation and circumstances provided for, and in every locality where the condition exists.” Assur v. Cincinnati et al., 88 Ohio St., 181, 186, and cases therein cited.
' The classification attempted in this statute is not only proper and reasonable, but absolutely necessary in order to carry out the provisions of Section 3 of Article VI of the Constitution in an intelligent and practical manner. It is based upon a substantial difference between conditions in a municipality and conditions in the rural districts. It comes clearly within the same principle as the classification of cities and villages according to the population of each.
Other questions of fact are presented by this record, but upon the evidence introduced in the trial of the case the court of appeals determined these facts adversely to the contention of the plaintiff in error. Yet, even if the finding and judgment *430of the court of appeals were against the weight of the evidence, that could not affect the disposition of this case. .
Section 4735, General Code, provides that the present existing township and special school districts shall constitute rural school districts until changed by the county board of education. Section 4736, General Code, authorizes the county board of education to create a new school district from one or more school districts or parts thereof.
Under the provisions of the latter section, the county board of education had the authority to create this new district from one or more school districts or parts thereof, even though Nashville was not then a village school district. If the county board of education were in fact mistaken as to Nashville being a village school district, then the new district it created is a rural district, and, under the provisions of Section 4736-1, General Code, the board of county commissioners is authorized to appoint the members of its board of education. If it is a village district, the appointment is valid.under the provisions of Section 4710, General Code. In either case this board of education has the authority to perform the acts complained of in the petition.

Judgment affirmed.

Nichols, C. J., Johnson, Wanamaker, Newman, Jones and Matthias, JJ., concur.